—In an action for a divorce and ancillary relief, the plaintiff appeals from an interlocutory judgment of the Supreme Court, Nassau County (Goldstein, J.), entered December 7, 1995, which, after a trial on the issue of the validity of a prenuptial agreement, determined that with the exception of child support, the agreement governed the economic issues in the action.
Ordered that the interlocutory judgment is affirmed, with costs.
The trial court correctly concluded that the plaintiff’s challenge to the validity of the parties’ prenuptial agreement was time-barred (see, Anonymous v Anonymous, 233 AD2d 350; Pacchiana v Pacchiana, 94 AD2d 721; see also, Pommer v Trustco Bank, 183 AD2d 976). Rosenblatt, J. P., Pizzuto, Altman and Luciano, JJ., concur.